
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.16

ADOLPH COORS COMPANY

DEFERRED COMPENSATION PLAN

--------------------------------------------------------------------------------

As Amended and Restated Effective January 1, 2002
As Corrected and Conformed June 30, 2004

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
   
  Page

--------------------------------------------------------------------------------

RECITALS   2
ARTICLE I—Definitions
 
2     1.1   "Affiliated Entity"   2     1.2   "Base Salary"   2     1.3  
"Beneficiary"   2     1.4   "Change of Control"   2     1.5   "Committee"   3  
  1.6   "Company"   3     1.7   "Company Stock"   3     1.8   "Compensation"   3
    1.9   "Credited Earnings"   3     1.10   "Disability"   4     1.11  
"Election Agreement"   4     1.12   "Executive Bonus"   4     1.13  
"Participant"   4     1.14   "Participant Deferrals"   4     1.15   "Plan
Account"   4     1.16   "Plan Year"   4     1.17   "Retirement"   4     1.18  
"Stock Option"   4     1.19   "Trust"   4     1.20   "Trust Agreement"   4    
1.21   "Trustee"   4
ARTICLE II—Eligibility and Participation
 
4     2.1   Eligibility and Participation   4     2.2   Enrollment   5     2.3  
Failure of Eligibility   5
ARTICLE III—Contribution Deferrals
 
5
ARTICLE IV—Accounting and Investments
 
6     4.1   Accounting   6     4.2   Deemed Investment Elections   6
ARTICLE V—Distributions
 
6     5.1   Time of Distribution   6     5.2   Method and Amount of Distribution
  7     5.3   Early Distribution With Penalty   8     5.4   Distribution Upon
Change of Control   8     5.5   Hardship Distributions   8     5.6   Source of
Payments   9     5.7   Beneficiaries   9     5.8   Withholding   9
ARTICLE VI—Administration
 
9     6.1   The Committee—Plan Administrator   9     6.2   Committee to
Administer and Interpret Plan   9     6.3   Organization of Committee   9      
       


i

--------------------------------------------------------------------------------



    6.4   Indemnification   10     6.5   Agent for Process   10     6.6  
Determination of Committee Final   10     6.7   The Trustee   10
ARTICLE VII—Trust
 
10     7.1   Trust Agreement   10     7.2   Expenses of Trust   10
ARTICLE VIII—Affiliated Entities
 
10     8.1   Adoption of Plan   10     8.2   Agency of the Company   11     8.3
  Disaffiliation and Withdrawal From Plan   11     8.4   Effect of
Disaffiliation or Withdrawal   11
ARTICLE IX—Amendment and Termination
 
11     9.1   Termination of Deferrals   11     9.2   Termination of Plan   11  
  9.3   Benefits Distributable Upon Termination   11     9.4   Amendment by
Company   11
ARTICLE X—Miscellaneous
 
12     10.1   Funding of Benefits—No Fiduciary Relationship   12     10.2  
Reimbursement for Certain Expenses   12     10.3   Right to Terminate Employment
  12     10.4   Inalienability of Benefits   12     10.5   Claims Procedure   12
    10.6   Disposition of Unclaimed Distributions   13     10.7   Distributions
Due Minors or Incompetents   13     10.8   Governing Law   13

ii

--------------------------------------------------------------------------------






ADOLPH COORS COMPANY
DEFERRED COMPENSATION PLAN


RECITALS:

        Adolph Coors Company, a Delaware corporation (the "Company"), previously
established the Adolph Coors Company Deferred Compensation Plan (the "Plan"),
effective as of February 1, 1998. The Plan was amended and restated in its
entirety, effective as of February 16, 2001, further amended and restated in its
entirety, effective as of January 1, 2002, and is hereby corrected and conformed
June 30, 2004. The Plan is intended to provide a mechanism whereby certain of
the highly compensated and select management employees of the Company and those
affiliates that adopt the Plan may defer compensation and have such amounts,
together with credited earnings, if applicable, paid out upon the participant's
retirement, death, disability or other termination of service with the Company
or affiliate and upon certain other specified events. The Company intends that
the Plan shall not be treated as a "funded" plan for purposes of either the
Internal Revenue Code of 1986, as amended (the "Code") or the Employee
Retirement Income Security Act of 1974, as amended ("ERISA").

ARTICLE I
Definitions

        Defined terms used in this Plan shall have the meanings set forth below:

        1.1   "Affiliated Entity" means any corporation or other entity,
including but not limited to partnerships and joint ventures, affiliated with
Adolph Coors Company, directly or indirectly through ownership, control or
otherwise, as determined by the Committee.

        1.2   "Base Salary" means the actual amount of base remuneration payable
to an employee by the Company from time to time before reduction for
contributions to plans covered by sections 401(k) and 125 of the Code.

        1.3   "Beneficiary" means the person or persons, trust or other entity
designated by a Participant, pursuant to Section 5.7, to receive any amounts
distributable under the Plan at the time of the Participant's death.

        1.4   "Change of Control" means such time as:

        (a)   a Person or Persons become(s) the direct or indirect Beneficial
Owner of more than 20% of the total voting power of the Voting Stock of the
Company at a time when the Existing Shareholder does not hold more than 50% of
the voting power of the Voting Stock of the Company, provided that any such
acquisition of beneficial ownership of Voting Stock by any of the following
Persons shall not by itself constitute a Change of Control hereunder: (i) the
Company or one of its wholly-owned subsidiaries or (ii) any employee benefit
plan (or related trust) sponsored or maintained by the Company or one of its
wholly-owned subsidiaries;

        (b)   the Company consummates a merger, reorganization,
recapitalization, joint venture, consolidation, share exchange, business
combination or similar form of corporate transaction involving the Company
(each, a "Business Combination") unless, immediately following such Business
Combination, more than 50% of the voting power of the then outstanding Voting
Stock of the Person resulting from consummation of such Business Combination
(including, without limitation, any parent or ultimate parent corporation of
such Person that as a result of such transaction owns directly or indirectly the
Company and all or substantially all of the Company's assets) is held by the
Existing Shareholder.

        (c)   individuals who constitute the Board (the "Incumbent Directors")
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director

2

--------------------------------------------------------------------------------






subsequent to February 14, 2002, whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other than the Board shall be
deemed to be an Incumbent Director; or

        (d)   the shareholders of the Company approve a dissolution or
liquidation involving all or substantially all of the Company's assets, or the
Company consummates the sale of all or substantially all of the Company's assets
to a Person, unless more than 50% of the voting power of the Voting Stock of
such Person is held directly or indirectly by the Existing Shareholder.

        (e)   For purposes of this Section, the following definitions are
applicable:

        (i)    "Beneficial Owner and Beneficially Own" mean beneficial ownership
as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934
(the Exchange Act), except that a person shall be deemed to beneficially own all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time.

        (ii)   "Company Common Stock" means the Company's Class B Common Stock
and any other common stock (whether voting or non-voting) that may be hereafter
issued.

        (iii)  "Existing Shareholder" shall mean the Adolph Coors, Jr. Trust and
any successor trust thereto the primary beneficiaries of which are descendants
of Adolph Coors, Sr.

        (iv)  "Person" means any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

        (v)   "Voting Stock" means any and all shares, interests, participants,
rights in or other equivalents of capital stock and warrants or options
exchangeable for or convertible into such capital stock which ordinarily have
the power to vote for the election of directors, managers or other voting
members of the governing body (the "Governing Board") of a Person.

        Change of Control

        1.5   "Committee" means the administrative committee provided for in
Section 6.

        1.6   "Company" means Adolph Coors Company and, where the context
requires, any Affiliated Entity that has elected to participate in this Plan in
accordance with the provisions of Article VIII.

        1.7   "Company Stock" means the Class B Common Stock of Adolph Coors
Company.

        1.8   "Compensation" means an employee's Base Salary, Executive Bonus
and the amount of income, in the form of shares of Company Stock, attributable
to the exercise of a Stock Option through payment of the exercise price with
shares of Company Stock. In addition, "Compensation" shall mean any other
compensatory payment or payments made to the Participant that are specifically
approved for inclusion within the meaning of "Compensation" by the senior
officer in charge of Human Resources for the Company.

        1.9   "Credited Earnings" means the amount of earnings credited to the
Participant's Plan Account as of the date specified for such purpose in the
applicable provision of the Plan. Credited Earnings shall be determined based
upon the deemed investment elections made by the Participant in accordance with
the provisions of Article IV. Except as otherwise provided in Section 4.1,
Credited Earnings shall be accounted for and credited to a Participant's Plan
Account beginning upon the date

3

--------------------------------------------------------------------------------




that the Participant's deemed investment elections pursuant to Article IV are
implemented within the Trust.

        1.10 "Disability" shall have the same meaning given to such term from
time to time in the Company's Long-Term Disability Plan.

        1.11 "Election Agreement" means an agreement between an eligible
employee and the Company providing for the employee's participation in the Plan
and for the employee's elections with respect to deferrals under Article III,
the deemed investment of the Participant's Plan Account under Article IV and
distributions under Article V, execution of which by an eligible employee is
required under Article II for Plan participation.

        1.12 "Executive Bonus" means a bonus paid pursuant to the Company's
Management Incentive Compensation Plan or such other incentive or bonus programs
as may be designated for this purpose by the Committee.

        1.13 "Participant" means any eligible employee of the Company selected
to participate in this Plan by the Committee who has completed an Election
Agreement and is entitled to the distribution of benefits hereunder. A
Participant shall remain a Participant for all purposes of this Plan so long as
the Participant is entitled to the distribution of benefits hereunder, except to
the extent provided in Section 2.3.

        1.14 "Participant Deferrals" means the amounts of a Participant's
Compensation which he elects to defer and have allocated to his Plan Account
pursuant to Article III.

        1.15 "Plan Account" means a bookkeeping account maintained by the
Company which shall show at all times the amounts of Participant Deferrals made
by a Participant and all Credited Earnings allocable to such amounts.

        1.16 "Plan Year" means the twelve month period on which the Plan records
are kept, which shall be the calendar year.

        1.17 "Retirement" means an employee's termination of employment with the
Company after the normal retirement age established by the Company's Retirement
Plan, which is presently age 65.

        1.18 "Stock Option" means an option to acquire shares of the Company's
Common Stock granted pursuant to the Company's 1990 Equity Incentive Plan.

        1.19 "Trust" means the trust created by the Company or any Affiliated
Entity which has adopted the Plan pursuant to Article VIII which may be used to
provide funding for the distribution of benefits hereunder in accordance with
the provisions of the Plan.

        1.20 "Trust Agreement" means the written instrument pursuant to which
the Trust is created.

        1.21 "Trustee" means the bank, trust company or individual appointed by
the Company or any Affiliated Entity pursuant to Article VII and acting from
time to time as the trustee of the Trust formed to provide benefits under the
Plan.

ARTICLE II
Eligibility and Participation

        2.1   Eligibility and Participation

        From time to time the Committee, in its sole discretion, shall determine
the eligibility requirements for participation and shall designate those highly
compensated and select management employees of the Company and those Affiliated
Entities that have adopted this Plan pursuant to Article VIII to whom the
opportunity to participate in this Plan shall be extended. The transfer of

4

--------------------------------------------------------------------------------




employment by a Participant between the Company and an Affiliated Entity, or
between Affiliated Entities, shall not be considered a termination of employment
and shall not cause a disruption in participation in this Plan.

        2.2   Enrollment

        Employees who have been selected by the Committee to participate in this
Plan shall enroll in the Plan, prior to the calendar year during which the
employee will participate in the Plan (or in the case of an individual who
becomes an eligible employee of the Company after the beginning of a calendar
year, within 30 days after the date the individual becomes an eligible
employee), by (a) entering into an Election Agreement with the Company, which
shall contain the Participant's election as to the Compensation to be deferred
under the Plan for the subsequent calendar year, the period of deferral, the
method of payment, the initial investment elections of the Participant pursuant
to Article IV, and such other terms as the Company deems appropriate and
necessary, and (b) completing such other forms and furnishing such other
information as the Company may reasonably require. In the case of an employee
who becomes eligible to and elects to participate in the Plan during a calendar
year, any election to defer Compensation shall apply only to Compensation earned
after the effective date of such election. A Participant shall enter into a new
Election Agreement with respect to each Plan Year of participation under the
Plan.

        2.3   Failure of Eligibility

        If a Participant ceases to meet the eligibility criteria as determined
by the Committee for participation herein for any reason but continues to be a
Company employee, participation herein and benefits hereunder shall cease as of
the effective date of the change in employment status, position or title which
results in termination of eligibility for participation herein. The
determination of the Committee with respect to the termination of participation
in the Plan shall be final and binding on all parties affected thereby. Any
benefits accrued hereunder at the time of such change, together with Credited
Earnings, shall be distributed to such Participant on the third anniversary of
the date on which such Participant's eligibility ceased, or, at the sole
election of the Committee, at any time prior to such third anniversary.

ARTICLE III
Contribution Deferrals

        Each Plan Year, a Participant may elect to have Participant Deferrals
withheld from his Base Salary and credited to his Plan Account in any whole
percentage of his Base Salary from 1-100%. In addition, a Participant may elect
to have the Company withhold from his Executive Bonus any amount up to 100% of
such Executive Bonus and have such amount credited to his Plan Account as a
Participant Deferral. A Participant may also elect to have the Company withhold
from any other type of Compensation otherwise payable to the Participant any
amount up to 100% of such Compensation and have such amount credited to his Plan
Account as a Participant Deferral. Participant Deferrals shall be deducted from
a Participant's Base Salary, Executive Bonus and other Compensation through
payroll withholding in accordance with the Participant's election and credited
to the Participant's Plan Account at such time. If a Participant exercises a
Stock Option during a Plan Year through payment of the exercise price with
shares of Company Stock, the Participant may elect to defer the receipt of the
shares of Company Stock representing the shares in excess of the shares used to
exercise the Stock Option (the "Gain Shares"). The shares of Company Stock
representing the Gain Shares that would otherwise be issued to the Participant
upon the exercise of a Stock Option through payment of the exercise price with
shares of Company Stock shall be withheld by the Company, transferred to the
Trust and treated as a deemed investment of the Participant in accordance with
the provisions of Article IV. All elections with respect to the deferral of
Compensation, including Gain Shares, must be made in accordance with the
provisions of Section 2.2.

5

--------------------------------------------------------------------------------




ARTICLE IV
Accounting and Investments

        4.1   Accounting

        The Company shall maintain or cause to be maintained a book accounting
record of the Participant's Plan Account, showing the amounts of Participant
Deferrals and the Credited Earnings thereon, based upon the deemed investment
elections of each Participant pursuant to Section 4.2. The Company shall also
maintain or cause to be maintained appropriate accounting records of the Trust.

        4.2   Deemed Investment Elections

        Each Participant shall elect from time to time, in accordance with such
procedures as may be established for this purpose by the Committee, the manner
in which Credited Earnings shall be determined with respect to the Participant's
Plan Account, based upon the deemed investment elections made by the
Participant. The deemed investment options available to Participants shall be
determined from time to time by the Committee and may be changed from time to
time. In the case of Participant Deferrals attributable to Stock Options, such
Participant Deferrals shall be deemed to be invested only in Company Stock and
the Participant may not change the deemed investment election with respect to
such amounts. Subject to the foregoing restriction, the Participant shall be
permitted to change his deemed investment elections in accordance with such
procedures as may be established for this purpose by the Committee. If at any
time the Committee does not possess deemed investment directions for all of a
Participant's Plan Account, the Participant shall be deemed to have directed
that the undesignated portion of the Plan Account be deemed to be invested in a
money market, fixed income or similar fund made available under the Plan as
determined by the Committee in its discretion. Each Participant hereunder, as a
condition to his or her participation hereunder, agrees to indemnify and hold
harmless the Company, the Committee and their agents and representatives from
any losses or damages of any kind relating to the Participant's choice of deemed
investments and the investment results of such deemed investments.

ARTICLE V
Distributions

        5.1   Time of Distribution.

(a)Unless a Participant otherwise elects in accordance with the provisions of
subsection 5.1(b), or unless Section 5.3, 5.4 or 5.5 applies, the amount
credited to a Participant's Plan Account shall be distributed to the Participant
(or his Beneficiary), or distributions shall begin, on the first day of the
month next following 60 days after the date on which the Participant's service
with the Company terminates, whether such service terminates because of death,
Disability, Retirement, voluntary termination or termination by the Company. The
transfer of a Participant between the Company and an Affiliated Entity, or
between Affiliated Entities, shall not be considered a termination of employment
for purposes of this Plan.

(b)At the time a Participant elects to make Participant Deferrals in accordance
with Section 3.1 with respect to a specified Plan Year, the Participant may also
elect to receive payment of the amounts deferred under Article III of the Plan
with respect to such Plan Year, together with Credited Earnings thereon,
immediately upon termination of employment in accordance with subsection 5.1(b)
or one, three, five, ten, fifteen or twenty years following termination of
employment or, regardless of when service terminates, after a period of three,
five, ten, fifteen or twenty years. A Participant shall also be permitted to
elect to receive payment of the Participant Deferrals with respect to a Plan
Year at

6

--------------------------------------------------------------------------------



such other times as may be permitted by the Committee from time to time. If a
Participant makes an election to receive payment after a specified number of
years, regardless of employment termination, then the amounts deferred under
Article III with respect to such Plan Year, together with Credited Earnings
thereon, shall be distributed to the Participant (or his Beneficiary) on the
first business day of the calendar year that is three, five, ten, fifteen or
twenty years after the calendar year of the deferrals as elected by the
Participant, or at such other time as may be elected by the Participant with the
permission of the Committee. Amounts payable under this subsection after a
specified period of years shall be paid in a lump sum, except as provided in
Section 5.2.

        5.2   Method and Amount of Distribution.

(a)Unless a Participant otherwise elects with respect to a Plan Year in
accordance with the provisions of this Section 5.2, or unless Section 5.4
applies, payment of all Participant Deferrals, together with Credited Earnings,
shall be made at the time determined in accordance with the provisions of
Section 5.1 in a lump sum in an amount equal to the amount credited to his Plan
Account as of the last day of the month prior to the date of payment.

(b)At the time a Participant elects to make Participant Deferrals in accordance
with Section 3.1 with respect to a specified Plan Year, the Participant may also
elect to receive payment of the amounts deferred under Article III of the Plan
with respect to such Plan Year, together with Credited Earnings thereon, over a
three, five, ten, fifteen or twenty year installment payout instead of a lump
sum. In order to be valid, an election under this subsection must be filed, in
writing, with the Committee at least two years before the date of the
Participant's termination of service with the Company. Payments in accordance
with this subsection shall be made in annual installments, with the first
installment payable upon the first day of the month next following 60 days after
the termination of service of the Participant, or the date specified by the
Participant in accordance with the provisions of subsection 5.1(b), as the case
may be. Each annual installment shall be determined by dividing the value of the
Participant's Plan Account as of the last day of the month prior to the date of
payment by the number of remaining annual installments to be made in accordance
with the Participant's election.

(c)Notwithstanding the foregoing provisions of this Section 5.2, in the event of
the death or Disability of the Participant, whether prior to or following
Retirement, the Participant or his Beneficiary, as the case may be, may request
a lump sum payout of the Participant's entire Plan Account. Any such request
shall be considered by the Committee, which shall have the sole discretion to
either approve such a payment or to deny such a payment. If a lump sum payment
is authorized by the Committee under these circumstances, payment of the
Participant's Plan Account, based upon the amount credited to such Plan Account
as of the last day of the month prior to the date of payment, shall be made
within 60 days after the date on which the Committee approves such payment.

(d)During the period following a Participant's termination of employment with
the Company and before payment of his Plan Account begins, and during the period
that a Participant's Plan Account is being distributed in accordance with an
installment payout election, the Plan Account shall continue to be credited with
Credited Earnings in accordance with the provisions of Article IV and the
Participant shall be entitled to make deemed investment elections with respect
to the investment of his or her Plan Account.

(e)Notwithstanding the foregoing provisions of this Section 5, to the extent
that a Participant's Plan Account is deemed to be invested in Company Stock at
the time that distribution commences hereunder, such distribution shall be made,
to the extent thereof,

7

--------------------------------------------------------------------------------



in whole shares of Company Stock, rather than in cash, with the value of any
fractional share distributed in cash. In all other instances, a Participant's
Plan Account shall be distributed in cash.

        5.3   Early Distribution With Penalty.

        Instead of receiving the distribution of a Participant's Plan Account at
the time and in the manner otherwise specified in this Article V, a Participant
may elect to receive his entire Plan Account in a lump sum at any time. If a
Participant so elects, the amount of his Plan Account shall be reduced by 10% as
a penalty for early distribution and the amount in such Plan Account as of the
last day of the month prior to receipt by the Company of the Participant's
election under this subsection, reduced by the 10% penalty amount, shall be paid
to the Participant in a lump sum within 30 days after receipt by the Company of
the Participant's election. To the extent that a Participant's Plan Account is
invested in Company Stock, the lump sum distribution shall be made in whole
shares of Company Stock, with the value of any fractional share distributed in
cash. A Participant who makes such an election shall no longer be eligible to
participate in the Plan. All elections under this section shall be made in
writing, shall be effective when delivered to the Company and shall be
irrevocable once made.

        5.4   Distribution Upon Change of Control.

        At the time a Participant elects to make Participant Deferrals in
accordance with Section 3.1 with respect to a specified Plan Year, the
Participant may also elect to receive payment of the amounts deferred under
Article III of the Plan with respect to such Plan Year, or any or all earlier
Plan Years, together with Credited Earnings thereon, in a lump sum or over a
three, five, ten, fifteen or twenty year installment payout in the event of a
Change of Control of the Company. A Participant may also elect to commence
receiving payment in such circumstances, either immediately following the date
of the Change of Control, after a period of one, three, five, ten, fifteen or
twenty years following the date of the Participant's termination of employment,
or, regardless of when service terminates, after a period of three, five, ten,
fifteen or twenty years, as elected by the Participant. A Participant may also
make such an election with respect to the payment of his or her Plan Account in
the event of a Change of Control at any other time, provided, however, that any
such election, whether in connection with the Participant's Participant
Deferrals Election or otherwise, must be received by the Company at least six
months before the date of the closing of the transaction that constitutes a
Change of Control. If a Participant does not otherwise elect, or if any such
election is ineffective because made within six months of a Change of Control,
then such Participant shall receive an immediate lump sum payment of the amount
allocated to his Plan Account as of the date of such Change of Control. Any
Beneficiary receiving payments from the Plan at the time of a Change of Control
of the Company shall receive an immediate lump sum payment of the amount
allocated to his or her Plan Account as of the date of such Change of Control.
All lump sum payments shall be made as soon as administratively possible
following the date of the Change of Control.

        5.5   Hardship Distributions.

        In the event of hardship endured by a Participant and recognized as such
by the Committee, and upon receipt by the Committee of a written application for
the early distribution of amounts deferred, the Committee shall direct the
distribution to the Participant of all amounts allocated to the Plan Account to
the extent reasonably required to satisfy the hardship need. For purposes of
this Plan, "hardship" shall mean a Participant's severe, unforeseeable financial
hardship resulting from a sudden unexpected illness or accident of the
Participant (or any of his family), loss of the Participant's property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. In no event may a
distribution be made to the extent that such hardship is or may be relieved
(i) through reimbursement or compensation by insurance or otherwise, or (ii) by
liquidation of the Participant's assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship. If the Committee grants
a hardship distribution

8

--------------------------------------------------------------------------------




pursuant to this Section 5.5, the Committee may also permit the Participant to
reduce or eliminate his deferrals under the Plan for the remainder of the Plan
Year. The Committee's decision with respect to the existence or nonexistence of
hardship with respect to a particular Participant shall be final and binding on
all parties.

        5.6   Source of Payments.

        All amounts payable to any person under this Plan shall be paid from the
general assets of the Company as such amounts become due and payable or, in the
sole discretion of the Company, such amounts may be paid from the Trust in
accordance with the provisions of the Trust and upon the written direction of
the Company. If a Participant is employed by more than one entity during his
period of participation in the Plan, the various employers shall agree among
themselves with respect to the allocation of the obligation to make payments to
the Participant in accordance with the provisions of this Plan.

        5.7   Beneficiaries.

        Each Participant shall designate one or more persons, trusts or other
entities as his Beneficiary to receive any amounts distributable hereunder at
the time of the Participant's death. Such designation shall be made by the
Participant on a Beneficiary Designation Form supplied by the Committee at his
initial enrollment and may be changed from time to time by the Participant. Any
such beneficiary designation shall apply to all amounts payable to a Participant
hereunder. All payments to a Participant's Beneficiary under the Plan shall be
made at the times and in the manner previously elected by the Participant with
respect to distributions under the Plan, except as otherwise provided in
Section 5.4. In the absence of an effective beneficiary designation as to part
or all of a Participant's interest in the Plan, such amount shall be distributed
to the personal representative of the Participant's estate.

        5.8   Withholding.

        All amounts payable under the provisions of this Plan to any person
shall be subject to withholding of applicable tax and other items in accordance
with federal, state and local law.

ARTICLE VI
Administration

        6.1   The Committee Plan Administrator.

(a)The Company's Retirement Committee, or a subcommittee thereof appointed by
the Retirement Committee, shall serve as the Administrative Committee for this
Plan. The Committee shall administer the Plan in accordance with its terms and
purposes.

(b)The Committee may designate an individual to serve as Plan Administrator and
may at any time revoke a prior designation and select a different individual to
serve as Plan Administrator.

        6.2   Committee to Administer and Interpret Plan.

        The Committee shall administer the Plan and shall have all powers
necessary for that purpose, including, but not by way of limitation, power to
interpret the Plan, to determine the eligibility, status and rights of all
persons under the Plan and, in general, to decide any dispute. The Committee
shall maintain all Plan records except records of the Trust fund.

        6.3   Organization of Committee.

        The Committee shall adopt such rules as it deems desirable for the
conduct of its affairs and for the administration of the Plan. It may appoint
agents (who need not be members of the Committee) to

9

--------------------------------------------------------------------------------




whom it may delegate such powers as it deems appropriate, except that any
dispute shall be determined by the Committee. The Committee may make its
determinations with or without meetings. It may authorize one or more of its
members or agents to sign instructions, notices and determinations on its
behalf. The action of a majority of the Committee shall constitute the action of
the Committee.

        6.4   Indemnification.

        The Committee, the Plan Administrator and all of the other agents and
representatives of the Committee shall be indemnified and saved harmless by the
Company against any claims, and the expenses of defending against such claims,
resulting from any action or conduct relating to the administration of the Plan,
except claims judicially determined to be attributable to gross negligence or
willful misconduct.

        6.5   Agent for Process.

        The Committee shall be agent of the Plan for service of all process.

        6.6   Determination of Committee Final.

        The decisions made by the Committee shall be final and conclusive on all
persons.

        6.7   The Trustee.

        The Trustee shall be responsible for: (a) the investment of the Trust
fund to the extent and in the manner provided herein and in the Trust Agreement;
(b) the custody and preservation of Trust assets delivered to it; and (c) for
making such distributions from the Trust fund as the Company shall direct. The
Trustee shall have only the responsibilities specified in this section and in
the Trust Agreement.

ARTICLE VII
Trust

        7.1   Trust Agreement.

        The Company and each Affiliated Entity which has adopted the Plan have
each entered into a Trust Agreement with the Trustee, which shall initially be
Fidelity Management Trust Company, to provide for the holding, investment and
administration of the funds of the Plan for the Participants who are employed by
each such entity. The Trust Agreement shall be part of the Plan, and the rights
and duties of any person under the Plan shall be subject to all of the terms and
provisions of the Trust Agreement.

        7.2   Expenses of Trust.

        The parties expect that the Trust will be treated as though it were not
a separate taxpaying entity for federal and state income tax purposes and that,
as a consequence, the Trust will not be subject to income tax with respect to
its income. However, if the Trust should be taxable, the Company shall
contribute the amount necessary to pay such taxes to the Trust and the Trustee
shall pay all such taxes out of the Trust. All expenses of administering the
Trust shall be paid by the Company.

ARTICLE VIII
Affiliated Entities

        8.1   Adoption of Plan.

        Any Affiliated Entity, whether or not presently existing, may with the
consent of the Committee become a party to the Plan by adopting the Plan for one
or more of its highly-compensated and select management employees. In accordance
with the provisions of Section 2.1, the Committee shall have the sole discretion
to determine which employees of such an Affiliated Entity, if any, may
participate in the

10

--------------------------------------------------------------------------------




Plan. Thereafter, such Affiliated Entity shall promptly deliver to the Company a
copy of the document evidencing its adoption of the Plan. The Company and each
such Affiliated Entity shall enter into such written agreements as they may
consider necessary and appropriate in order to allocate the responsibility for
payments due under the provisions of the Plan with respect to employees who
transfer employment between participating employers.

        8.2   Agency of the Company.

        Each Affiliated Entity by becoming a party to the Plan constitutes the
Company its agent with authority to act for it in all transactions in which the
Company believes such agency will facilitate the administration of the Plan and
with authority to amend and terminate the Plan.

        8.3   Disaffiliation and Withdrawal From Plan.

        Any Affiliated Entity which has adopted the Plan and which thereafter
ceases for any reason to be an Affiliated Entity shall forthwith cease to be a
party to the Plan. Any Affiliated Entity may, by resolution of its governing
body and written notice thereof to the Company provide from and after the end of
any plan year for the discontinuance of Plan participation by such employer and
its employees.

        8.4   Effect of Disaffiliation or Withdrawal.

        At the time of disaffiliation or withdrawal, the disaffiliating or
withdrawing employer shall by resolution of its governing body determine whether
to continue the Plan for its covered employees or to terminate the Plan as to
such employees.

ARTICLE IX
Amendment and Termination

        9.1   Termination of Deferrals.

        The Company, through action of its Board of Directors, may terminate
future Participant Deferrals under the Plan at any time, for any reason. If
deferrals are discontinued, the Plan and Trust shall continue to operate in
accordance with their respective terms and distributions shall be made to
Participants (and Beneficiaries) in accordance with the provisions of the Plan.

        9.2   Termination of Plan.

        The Company and each Affiliated Entity which has adopted the Plan expect
to continue this Plan indefinitely, but the Company and each such Affiliated
Entity may terminate this Plan as to its employees at any time. Notwithstanding
the foregoing, the Company and each such Affiliated Entity shall not terminate
this Plan as to its employees solely for the purpose of accelerating the
distribution of benefits to its employees.

        9.3   Benefits Distributable Upon Termination.

        Notwithstanding 9.1 above, the Company or the Affiliated Entity, as the
case may be, shall distribute, or cause the Trustee to distribute, all benefits
that have accrued under the Plan for Participants employed by the entity that
terminates its participation in the Plan, together with all benefits that have
accrued under the Plan for former Participants or Beneficiaries, as of the date
of termination of the Plan, with such benefits computed and distributed as
though all Participants terminated employment with the Company or the Affiliated
Entity on the date of Plan termination.

        9.4   Amendment by Company.

        The Company may amend this Plan at any time and from time to time, but
no amendment shall reduce any benefit that has accrued on the effective date of
the amendment.

11

--------------------------------------------------------------------------------




ARTICLE X
Miscellaneous

        10.1 Funding of Benefits—No Fiduciary Relationship.

        All benefits payable under this Plan shall be distributed as they become
due and payable either by the Company out of its general assets or from the
Trust, as determined by the Company in its sole discretion. The Company and each
Affiliated Entity that adopts the Plan pursuant to Article VIII shall be
responsible for providing the benefits only for its own employees who are
Participants in the Plan. Nothing contained in this Plan shall be deemed to
create any fiduciary relationship between the Company and the Participants. To
the extent that any person acquires a right to receive benefits under this Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Company.

        10.2 Reimbursement for Certain Expenses.

        The Plan and Trust have been established with the intent and
understanding that, for federal income tax purposes, Participants in the Plan
will not be subject to tax with respect to their participation in the Plan until
such time as distributions are actually made to the Participants in accordance
with the provisions of the Plan. If a Participant is treated by the Internal
Revenue Service as having received income with respect to the Plan in a year
prior to the actual receipt of distributions under the Plan, the Company shall
reimburse the Participant for all reasonable legal and accounting costs incurred
by the Participant in contesting such proposed treatment.

        10.3 Right to Terminate Employment.

        The Company and each Affiliated Entity may terminate the employment of
any Participant as freely and with the same effect as if this Plan were not in
existence.

        10.4 Inalienability of Benefits.

        No Participant shall have the right to assign, transfer, hypothecate,
encumber or anticipate his interest in any benefits under this Plan, nor shall
the benefits under this Plan be subject to any legal process to levy upon or
attach the benefits for payment for any claim against the Participant or his
spouse. If any Participant's benefits are garnished or attached by the order of
any court, the Company may bring an action for declaratory judgment in a court
of competent jurisdiction to determine the proper recipient of the benefits to
be distributed pursuant to the Plan. During the pendency of the action, any
benefits that become distributable shall be paid into the court as they become
distributable, to be distributed by the court to the recipient it deems proper
at the conclusion of the action. Notwithstanding the foregoing provisions of
this Section 10.4, a Participant shall have the right to assign any amounts that
may become payable hereunder for any reason other than the death of the
Participant to a revocable trust of which the Participant is the grantor or a
family partnership controlled by the Participant, provided that any such
assignment shall not enable the Participant to anticipate or otherwise receive
current economic benefit from such assignment.

        10.5 Claims Procedure.

(a)All claims shall be filed in writing by the Participant, his spouse or the
authorized representative of the claimant, by completing such procedures as the
Committee shall require. Such procedures shall be reasonable and may include the
completion of forms and the submission of documents and additional information.

(b)If a claim is denied, notice of denial shall be furnished by the Committee to
the claimant within 90 days after the receipt of the claim by the Committee,
unless special circumstances require an extension of time for processing the
claim, in which event

12

--------------------------------------------------------------------------------



notification of the extension shall be provided to the Participant or
beneficiary and the extension shall not exceed 90 days.

(c)The Committee shall provide adequate notice, in writing, to any claimant
whose claim has been denied, setting forth the specific reasons for such denial,
specific reference to pertinent Plan provisions, a description of any additional
material or information necessary for the claimant to perfect his claims and an
explanation of why such material or information is necessary, all written in a
manner calculated to be understood by the claimant. Such notice shall include
appropriate information as to the steps to be taken if the claimant wishes to
submit his claim for review. The claimant or the claimant's authorized
representative may request such review within the reasonable period of time
prescribed by the Committee. In no event shall such a period of time be less
than 60 days. A decision on review shall be made not later than 60 days after
the Committee's receipt of the request for review. If special circumstances
require a further extension of time for processing, a decision shall be rendered
not later than 120 days following the Committee's receipt of the request for
review. If such an extension of time for review is required, written notice of
the extension shall be furnished to the claimant prior to the commencement of
the extension. The decision on review shall be furnished to the claimant. Such
decision shall be in writing and shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, as
well as specific references to the pertinent Plan provisions on which the
decision is based.

        10.6 Disposition of Unclaimed Distributions.

        Each Participant must file with the Company from time to time in writing
his address and each change of address. Any communication, statement or notice
addressed to a Participant at his last address filed with the Company, or if no
address is filed with the Company, then at his last address as shown on the
Company's records, will be binding on the Participant and his spouse for all
purposes of the Plan. The Company shall not be required to search for or locate
a Participant or his spouse. If the Committee notifies a Participant (or
Beneficiary) that he is entitled to a distribution and also notifies him of the
provisions of this section, and the individual fails to claim his benefits under
this Plan or make his address known to the Committee within five calendar years
after the notification, the benefits under the Plan of such individual shall be
forfeited as of the end of the Plan Year coincident with or following the five
year waiting period. If the individual should later make a claim for his
forfeited benefit, the Company shall cause the amount of the forfeited benefit
to be distributed to the individual, either through a direct payment by the
Company or through a payment from the Trust.

        10.7 Distributions Due Minors or Incompetents.

        If any person entitled to a distribution under the Plan is a minor, or
if the Committee determines that any such person is incompetent by reason of
physical or mental disability, whether or not legally adjudicated an
incompetent, the Committee shall have the power to cause the distributions
becoming due to such person to be made to another for his or her benefit,
without responsibility of the Committee or the Trustee to see to the application
of such distributions. Distributions made pursuant to such power shall operate
as a complete discharge of the Company, the Trust fund, the Trustee and the
Committee.

        10.8 Governing Law.

        This Plan shall be governed by the laws of the State of Delaware.

        Dated:                                   

ATTEST:   ADOLPH COORS COMPANY
By:
 
  

--------------------------------------------------------------------------------


 
By:
 
  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------





QuickLinks


ADOLPH COORS COMPANY DEFERRED COMPENSATION PLAN
